DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant submits that Khirallah and Ottersten, alone or in combination, do not teach, suggest, or otherwise render obvious "transmitting, to a network entity, a report indicating at least one quantized orientation value associated with an orientation of the UE" as recited in claim 1.
In response to the applicant’s argument that Khirallah reference discloses [0047] a measurement configuration module 66 is responsible for configuring mobile devices 3 for performing and reporting signal quality measurements for cells and/or beams in the vicinity of the mobile devices 3 (e.g. cells/beams operated by this base station 5 and/or a neighbouring base station). The measurement configuration module 66 obtains signal quality measurements by generating and sending an appropriate measurement configuration to a particular mobile device 3 and by receiving an associated measurement report. The measurement report may be used, for example, when performing a mobility and/or beam configuration procedure involving the mobile device 3 that provided the report.  Therefore; the mobile device transmits reporting signal quality measurements for cells and/or beams and [0087] discloses that the mobile device 3 is currently communicating with the base station 5 using an OBS comprising beams #3 and #4. Because these are included in the OBS, the mobile device 3 is configured to send (relatively frequent) detailed CSI reports for beams #3 and #4, whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4).  Therefore; orientation of beams of the mobile device is beams #3, and #4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 8-9, 10, 15, 19-23, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khirallah et al (US 2019/0182683) hereinafter Khirallah in view of Ottersten et al (2021/0400651) hereinafter Ottersten.
Regarding claim 1, Khirallah discloses a method for wireless communications by a user equipment (UE), comprising: transmitting, to a network entity, a report indicating at least one quantized orientation value associated with an orientation of the UE (see [0005], [0033], [0047], [0087]); and receiving from the network entity, information identifying a set of first beams to use for transmitting or receiving communications to or
from the network entity based on the transmission of the report including the at least one quantized orientation value (see Abstract, [0042], [0087], [0092] illustrates that whilst the mobile device 3 only sends periodic (less frequent) RSRP measurements for the other beams (and/or RSRP measurements for beams #3 and #4). Khieall fails to explicitly disclose a report indicating at least one quantized orientation value associated with an orientation of the UE.
Khirallah discloses in [0033] that the mobile device 3 may be configured to perform and report more frequent signal measurements (for example, detailed Channel Status Information (CSI) measurements) for those beams that are included in the OBS of the mobile device 3 than other beams. Therefore, when an obstacle is present (e.g. temporarily) between the mobile device 3 and the base station 5 (blocking line of sight for a particular directional beam) then it is possible to detect such change in signal condition (and identify the affected beam) relatively quickly. The base station 5 can also carry out necessary adjustments in its transmissions for the mobile device 3 in order to avoid disruptions and/or radio link failure due to the obstacle. Beneficially, however, the mobile device 3 will most likely be able to continue communicating with the base station 5 using any other suitable (unaffected) beam in its OBS. If the problem affecting a particular beam in the OBS persists, the base station 5 may remove that beam from the OBS (e.g. after expiry of a predetermined timer and/or after receiving a predetermined number of reports indicating problems with that beam). However; Ottersten discloses a report indicating at least one quantized orientation value associated with an orientation of the UE (see [0068], [0072] illustrates that he acquired sensor information may in one embodiment include location information indicative of a location of the device. Hence, it may be possible for the machine learning model to anticipate the location of the device within a cell and thereby more easily predict the refined beam indices. The location information may for example be GPS coordinates, Wi-Fi signal strength, barometric pressure, temperature, accelerometer input, device orientation in space etc. This information may be useful to determine a "location fingerprint". The angle and distance between the apparatus and the device, relative difference in barometric pressure and temperature etc. may be used to infer information about, for example, the prevailing type of scenario. The relative difference in barometric pressure between the apparatus and the device may indicate an altitude difference and may be used for beam identification. Temperature difference may give an indication of outdoor-to-indoor links, etc. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to indicate at least one quantized orientation value associated with an orientation of the UE as taught by Ottersten into the teachings of Khirallah in order to increase complexity, overhead and delay because of the required CSI-RS reporting.
Regarding claim 2, Ottersten discloses determining the UE orientation based on measurements by orientation sensors at the UE, wherein the at least one quantized orientation value is based on the determined UE orientation (Abstract, see [0015], [0035[0075], [0099], [0115)).
Regarding claim 7, Ottersten discloses wherein the report indicates a location of the UE (see [0083], [0120]).
Regarding claim 8, Ottersten discloses wherein: the report indicates a quantized confidence level, from a set of quantized confidence levels, that is associated with the location of the UE (see [0032], [0068)}).
Regarding claim 9, Khirallah discloses wherein transmitting the report comprises transmitting a radio resource control (RRC) message targeting a location management function (LMF) (see [0007], [0073)).
Claim 10 is similar to claim 1, Ottersten also discloses selecting, based on at least the quantized orientation value associated with the orientation of the UE, one or more beams to use in communicating with the UE (see [0008], [0070)).
Claim 15 is similar to claim 8. Therefore; claim 15 is rejected under a similar rationale.
Regarding claim 19, Ottersten discloses wherein the selected one or more beams are selected based on a machine learning model trained to predict one or more beams to use to communicate with the UE based at least on the at least one quantized orientation value (see Abstract, [0012], [0023)).
Regarding claim 20, Khirallah discloses wherein the at least one quantized orientation value is received from a gNodeB (see [0003)).
Regarding claim 21, Khirallah discloses wherein the at least one quantized orientation value is received in a radio resource control (RRC) message from a user equipment via a gNodeB (see [0007], [0073)).
Claim 22 is similar to claim 1. Therefore; claim 22 is rejected under a similar rationale.
Claim 23 is similar to claim 2. Therefore; claim 23 is rejected under a similar rationale
Claim 27 is similar to claim 7. Therefore; claim 27 is rejected under a similar rationale.
Claim 28 is similar to claim 8. Therefore; claim 28 is rejected under a similar rationale.
Claims 29-30 are similar to claims 8-9. Therefore; claims 29-30 are rejected under a similar rationale.
Allowable Subject Matter
Claims 3-6, 11-14, 16-18, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
May 6, 2022